EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Examiner Amendment has been reproduced by the Examiner Amendment made on the previous notice of Allowance dated on 11/24/2021, where Examiner Amendment dated on 11/24/2021 has put the latest version of  claims in the record.
.  














The Examiner amendment in the Notice of Allowance, dated on 11/24/2021 is reproduced as follows:
The application has been amended as follows: 
In the claimed listing filed on 09/07/2021, please amend further claims 26, 27, and 35 in the claims:

Claim 26.  (Currently Amended) The system of claim 22, wherein the type of the first group comprises one of compute intense and memory intense.

Claim 27.  (Currently Amended) The system of claim 22, wherein the processing unit is further programmed to designate a group having a number of instructions at most equal to a specified threshold as a default power-coherent region.

Claim 35. (Currently Amended)  A system for optimizing energy consumption of a data processor comprising a plurality of NT processing units, the system comprising:  
a first processor; and
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a compilation processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the compilation processing unit to:
compute for a particular operation frequency and a particular value of a parameter of a resource, a required single-unit resource capacity for executing a specified program using one unit of the plurality of processing units;
determine using the single-unit resource capacity, for each value of a number of processing units, denoted N, wherein N ranges from 1 up to NT, a respective resource requirement;
determine a maximum number of processing units Nmax, such that for a number of processing units greater than max the respective processing capacity would exceed an available resource capacity at the particular operation frequency and the particular value of the resource parameter; and
insert into the program a command directing at least one and up to (NT - Nmax) processing units to enter a sleep mode when a number of processing units operating concurrently exceeds Nmax.
-------------------END----------------------





















Examiner’s Statement of Reasons for Allowance

Claims 22-24, 26-41, the latest version in the examiner amendment dated on 11/24/2021  remain allowed.   
The following is an examiner's statement of reasons for allowance: 
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to systems, featured for optimizing energy consumption of a data processor. The systems in the manner as recited in independent claims 22, 35, and 38, in part, include at least features:
“(c) identify an energy-minimizing power setting corresponding to a minimum of
the plurality of the estimated energy consumption values; and
(d) insert in the first power-coherent region a power setting operation setting at least one parameter of the data processor according to the energy-minimizing power setting,
wherein to generate the first power-coherent region, the processing unit is programmed to:
partition program instructions into a plurality of groups, each group having a specified number of instructions; and
determine a type of a first group and merging another group into the first group if the type of the first group after the merging would not change and, otherwise designating the other group as a second group.”, 
as recited in independent claim 22;

“…determine using the single-unit resource capacity, for each value of a number of processing units, denoted N, wherein N ranges from 1 up to NT, a respective resource requirement;
determine a maximum number of processing units Nmax, such that for a number of processing units greater than using more than Nmax the respective processing capacity would exceed an available resource capacity at the particular operation frequency and the particular value of the resource parameter; and
insert into the program a command directing at least one and up to (NT - Nmax) processing units to enter a sleep mode when a number of processing units operating concurrently exceeds Nmax.”,
as recited in independent claim 35; and

“…for each value of a number of processing units N in a range from 1 up to Nmax, estimate using an energy model an energy consumption for executing the specified program using N processing units;
determine an optimized number of processing units Nopt for which the estimated energy consumption is minimum; and
opt.”,
as recited in independent claim 38.
The submission of IDS on 02/24/2022 has been considered. Searches are performed, accordingly, the features as above in the claims are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



TTV
March 11, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191